TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-12-00228-CV


In re Holly Pacharzina and Jennifer A. Milch




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


		Relators Holly Pacharzina and Jennifer A. Milch have filed a petition for writ of
mandamus and motion for temporary relief concerning a January 24, 2012 ruling of the district court.
We deny both the motion for temporary relief and the petition for writ of mandamus.


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Filed:   April 12, 2012